Citation Nr: 1435473	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder, including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1959 and from March 1960 to November 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2012 substantive appeal, the Veteran requested a Travel Board hearing.  He failed to report for such hearing scheduled in June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a heart disorder, including as secondary to hypertension on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An unappealed June 1977 rating decision denied the Veteran service connection for a heart disability based on a finding that such disability was not shown (a systolic murmur noted in service was not found on April 1977 VA examination).

2.  Evidence received since the June 1977 rating decision shows that the Veteran had a heart disability diagnosed in May 2003; relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a heart disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for a heart disability, there is no reason to belabor the impact of the VCAA on the matter (as any notice or duty to assist omission is harmless).

An unappealed June 1977 rating decision denied the Veteran service connection for a heart disability based on a finding that such disability was not shown; a systolic murmur noted in service was not found on April 1977 VA examination.  The Veteran did not appeal that decision.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for new and material evidence to reopen a claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record at the time of the June 1977 final rating decision consisted of the Veteran's service treatment records (STRs), including service medical examination and history reports, (including of his enlistment and retirement examinations), and service records showing he served in Vietnam.  Evidence received since the June 1977 final rating decision includes a May 2003 VA examination report when the examiner noted the Veteran had a history of a previous echo showing left ventricular hypertrophy and increased diastolic filling pressure, thus giving him a history of hypertensive heart disease; and diagnosed mitral valvular disease.  Because the Veteran's claim of service connection for a heart disability was previously denied based on findings that a heart condition was shown in service and a current heart disability was not shown on VA examination, for evidence to be new and material in the matter, it would have to relate to these unestablished facts, i.e., it would have to tend to show the Veteran has a current heart disability.

Considering the additional evidence received in light of the "low threshold" standard endorsed by the Court in Shade, the Board finds that the additional evidence (the May 2003 VA examiner's report of a history of hypertensive heart disease and a diagnosis of mitral valvular disease) received since the June 1977 final rating decision is new and material.  The additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and in light of the overall evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim may be reopened; de novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a heart disorder is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim of service connection for a heart disability.  The Veteran presents alternate theories of entitlement; he claims service connection is warranted on the basis that such disability is directly related to service (his STRs show that a bicuspid aortic valve and mild aortic flow murmur were diagnosed in service), to include on the basis that it is a presumptive disease under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), and in the alternative, that his heart disability is secondary to his service-connected hypertension. [The Board also finds noteworthy that a September 2012 VA infectious disease examination raised a possibility of a nexus between the heart murmur noted in service and the Veteran's bout of malaria in service (residuals of which are service-connected.]

The reopening of the claim has triggered VA's duty to assist the Veteran by arranging for an examination to secure a medical advisory opinion.  Given the evidence outlined above and the contentions made the low threshold standard as to when an examination to secure a medical opinion is necessary is met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App 79 (2006).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of the evidence and information necessary to substantiate a claim of secondary service connection (as it pertains to the instant claim) and afford  him opportunity to respond.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of his current heart disorder.  His entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a). Please identify (by diagnosis) each heart disorder/disease found, specifically indicating whether any entity diagnosed is an ischemic heart disease (as described in 38 C.F.R. § 3.309(e), (including Note 3 following that Section).  

b). Please identify the most likely etiology for any/each heart disorder/disease other than an ischemic heart disease diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such heart disability entity is related to the Veteran's active military service/findings therein?  The rationale for the response to this question, must discuss the significance (if any) of the June 1976 diagnoses in service of rule out mitral insufficiency, bicuspid aortic valve, and mild aortic flow murmur, the diagnosis of malaria in service, and the May 2003 VA examiners' diagnosis of mitral valvular disease.  

c). If any diagnosed heart disability entity found that is not an ischemic heart disease is also determined to not be directly related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability entity was caused or aggravated by the Veteran's service-connected hypertension.

d). If a heart disability entity diagnosed is determined to not be an ischemic heart disease or otherwise directly related to service and to not have been caused or aggravated by a service-connected disability, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  Thereafter the AOJ should review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


